Citation Nr: 1041212	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected duodenal ulcer disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1956 until July 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above-referenced 
claim.  

In January 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
duodenal ulcer disability is manifested by evidence of dumping 
syndrome, anemia, some weight loss, epigastric pain, bloating, 
acid reflux, constipation, postprandial nausea, dizziness, 
diaphoresis, and diarrhea several times a week.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and not higher, for 
duodenal ulcer have been more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.112- 4.114, Diagnostic Code 7305 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in October 2002, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in a March 
2006 letter, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or effective 
date.  Adequate notice has been provided to the Veteran prior to 
the transfer and certification of his case to the Board, and 
thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of such 
worsening or increase has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In this case, the Veteran was provided pertinent information in a 
letter dated in April 2009.  Specifically, VA informed the 
Veteran of the necessity of providing, on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The Veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  Following the April 2009 notice letter, his claim 
was readjudicated by way of the April 2010 Supplemental Statement 
of the Case (SSOC).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  He was provided an appropriate VA 
medical examination.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

Here, the Veteran has claimed that his duodenal ulcer disability 
is more severe than what is reflected by the currently assigned 
20 percent disability rating.  Having reviewed the evidence of 
record in light of the relevant laws and regulations, the Board 
finds that a 40 percent disability rating is warranted for the 
Veteran's duodenal ulcer disability.

Governing regulation provides that there are diseases of the 
digestive system, particularly with the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113. 
 
In particular, 38 C.F.R. § 4.112 highlights the importance of 
weight loss in the evaluation of the impairment resulting from 
gastrointestinal disorders.  "Substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer, and "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year period preceding onset of the disease.  Id. 
 
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.114. 

The Veteran's disability is currently rated as 20 percent 
disability under Diagnostic Code 7305 for duodenal ulcers.  Under 
this diagnostic code, a moderate disability due to a duodenal 
ulcer involving recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  Moderately severe disability caused by a 
duodenal ulcer, manifested by impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year warrant a 40 percent rating.  A severe disability caused 
by a duodenal ulcer, such that pain is only partially relieved by 
standard ulcer therapy, with periodic vomiting, recurrent 
hematemesis or melena and associated with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants a 60 percent disability rating.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

Also applicable in this case is Diagnostic Code 7308, 
postgastrectomy syndromes, which provides that a 20 percent 
rating is warranted when mild, with infrequent episodes of 
epigastric distress with characteristic mild circulatory symptoms 
or continuous mild manifestations.  A 40 percent rating is 
warranted when moderate, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, and a 60 
percent rating is warranted when severe, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. §§ 4.114, Diagnostic Code 7308.

Turning to the merits of the claim, the Veteran underwent a VA 
examination in October 2003 to assess his duodenal ulcer 
disability.  His past medical history was significant for a 
diagnosis of peptic ulcer disease and for subtotal gastrectomy 
surgery in 1973.  The Veteran reported having gastric problems 
following his surgery.  He reported if he ate a little more than 
usual, he developed severe nausea, dizziness, and cold 
diaphoresis approximately 10 minutes after the meal.  He stated 
that he ate six small meals daily in order to avoid the severity 
of his symptoms.  The Veteran reported that his symptoms occurred 
daily and that he avoided certain foods, the consumption of which 
resulted in immediate gastric symptoms.  He denied experiencing 
vomiting, hematemesis, melena, diarrhea, or constipation.  The VA 
examiner noted that a VA outpatient medical record documented the 
Veteran's complaints of an episode suggestive of dumping 
syndrome.  

Clinical examination revealed that the Veteran weighed 170 
pounds.  He denied any weight change.  His abdomen was soft and 
depressible, with a well-healed, mid abdominal scar and mild 
increased peristalsis.  The examination was negative for signs of 
anemia.  Following the examination, the diagnosis was duodenal 
ulcer disease, status post partial gastrectomy and 
gastrojejunostomy secondary to the duodenal ulcer disease, and 
dumping syndrome, secondary to the gastrectomy.  

The Veteran's VA medical records have been associated with the 
claims file and show intermittent treatment for gastrointestinal 
symptoms.  Treatment records dated in September 2004 show that 
the Veteran was diagnosed with anemia and dumping syndrome. The 
claims file reflects that he was diagnosed with multiple myeloma 
in February 2005, for which he began chemotherapy in March 2005.  
Subsequent treatment records dated in April 2005, March 2006, 
September 2006, October 2006, reflect a diagnosis of anemia.  
With regards to the Veteran's weight during this time period, the 
medical treatment records show that his weight was reported as 
166 pounds in March 2006, 163 pounds in July 2006, and 158 pounds 
in October 2006.

In March 2006, the Veteran underwent a second VA examination to 
assess his duodenal ulcer disability and the claims file was 
reviewed in conjunction with the examination.  The Veteran 
reported that despite eating five small meals per day, his 
symptoms still included postprandial dizziness, diaphoresis, and 
nausea.  He claimed that this situation made him unable to eat 
outside of his home.  The Veteran denied any vomiting, 
hematemesis, melena, or diarrhea.  However, he reported having 
postprandial dizziness, diaphoresis, and nausea on a daily basis, 
along with chronic constipation.  He also complained of 
epigastric pain associated with heartburn, bloating, and reflux 
of acid contents on a daily basis.  On the clinical examination, 
the Veteran's abdomen was soft and depressible, with a well-
healed mid abdominal scar and mild increased peristalsis.  There 
was no weight change reported or signs of anemia revealed at the 
time of the examination.  A upper GI series was performed, 
however the associated report has not been associated with the 
claims file.  The relevant diagnoses were duodenal ulcer disease 
and dumping syndrome.  

Additional VA treatment records show that in June 2006 the 
Veteran reported having lower left quadrant tenderness, without 
any vomiting, nausea, diarrhea, or dysuria.  He was diagnosed and 
treated for acute diverticulitis.  A follow-up treatment record 
dated later that in June 2006 and in July 2006 show that the 
Veteran was without any symptoms.  He underwent a barium enema in 
September 2006, which showed diverticulitis but no filling 
defect.  

In response to the January 2009 Remand directives, the RO 
contacted the VA medical center at which the Veteran underwent 
the March 2006 VA examination in an attempt to obtain the 
diagnostic and clinical tests identified in the March 2006 
examination report.   In an April 2009 response, the VA medical 
facility notified the RO that it did not have access to the 
diagnostic reports.

As directed by the January 2009 Remand, the Veteran underwent a 
VA examination in May 2009, at which time the claims file was 
reviewed.  The Veteran reported having occasional stomach 
discomfort, characterized by a burning sensation.  He denied any 
periods of incapacitation due to his stomach or duodenal disease, 
as well as any episodes of abdominal colic, vomiting, or 
abdominal distention.  The Veteran stated that he experienced 
bloating within 30 minutes of eating and that this occurred daily 
or more often.  His symptoms were also reported to include daily 
nausea, diarrhea several times a week but less than daily, and 
constipation.  The examiner noted that the Veteran retired in 
2001 and that he was previously diagnosed with multiple myeloma.

On the physical examination, the Veteran's abdomen was soft and 
non tender to palpation.  There was no guarding or rebound 
observed.  The Veteran's weight was reported as 146 pounds and 
the examiner noted that there were no signs of significant weight 
loss or malnutrition.  There were no signs of anemia revealed 
during the examination.  The upper GI series revealed, in part, 
that the stomach was distended to advantage and demonstrated 
evidence of gastrectomy surgery.  The impression was 
presbyesophagus with gastroesophageal reflux.  Based on the 
clinical examination and testing, the examiner diagnosed the 
Veteran with duodenal ulcer, not found on upper GI examination, 
status post Billroth surgery, and gastroesophageal reflux 
disease.  He noted again that the Veteran as not presently 
employed and he opined that the Veteran's diagnoses had no effect 
on his usual daily activities.  

Analysis

Having considered the evidence of record in light of the relevant 
diagnostic codes, the Board finds that the next-higher 40 percent 
disability rating is warranted for the Veteran's duodenal ulcer 
disability.  As noted above, a 40 percent disability rating under 
the currently assigned Diagnostic Code 7305 requires evidence of 
a moderately severe disability that is less than severe, but with 
an impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  In this case, the 
Veteran's disability has been manifested by evidence of dumping 
syndrome, anemia, some weight loss, epigastric pain, bloating, 
acid reflux, constipation, postprandial nausea, dizziness, 
diaphoresis, and diarrhea several times a week.  While the 
evidence of record does not show that the Veteran has recurrent 
incapacitating episodes averaging 10 days a more in duration, the 
evidence shows that the Veteran was anemic and experienced weight 
loss during the pendency of this appeal.  Essentially, when the 
Veteran's symptoms are viewed overall, the Board finds that his 
disability picture more closely approximates the criteria for a 
40 percent disability rating under Diagnostic Code 7305.

In this regard, the Board recognizes that the Veteran was 
diagnosed with nonservice-connected multiple myeloma during the 
period of his appeal, a condition for which he underwent 
chemotherapy.  He was noted to be anemic during the course of his 
treatment, thus it is possible that his anemia is attributable to 
his cancer diagnosis.  The Court has held that when a claimant 
has both service-connected and non-service-connected 
disabilities, the Board must attempt to discern the effects of 
each disability and, where such distinction is not possible, 
attribute such effects to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, there is 
no clear indication of record as to whether his anemia was due to 
his service-connected duodenal ulcer or to his nonservice-
connected multiple myeloma disorder.  Indeed, none of the medical 
evidence of record discusses the etiology of his anemia 
diagnosis.  Thus, the Board must resolve all reasonable doubt in 
the Veteran's favor and attribute his anemia to his service-
connected duodenal ulcer disability, as there is no probative 
medical evidence of record that indicates a different etiology.  

The Board finds that an evaluation in excess of 40 percent is not 
warranted at any point during the course of the claim.  The 
findings noted above do not reflect that the Veteran's disability 
is severe and he has not experienced several of the criteria 
associated with a 60 percent evaluation under Diagnostic Code 
7305,  such as periodic vomiting, recurrent hematemesis or 
melena, or manifestations of anemia and weight loss productive of 
definite impairment of health.  In this regard, during the 
October 2003, March 2006, and May 2009 VA examinations, the 
Veteran denied episodes of hematemesis or melena or a history of 
vomiting, and there were no objective signs of significant weight 
loss.  As such, the 40 percent evaluation being assigned 
adequately addresses the level of impairment resulting from the 
Veteran's service-connected duodenal ulcer.

In light of the Veteran's medical history of a gastrectomy in 
1973, the Board notes that his disability could also be evaluated 
under Diagnostic Code 7308.  However application of this 
diagnostic code would not result in disability rating higher than 
40 percent.  As noted above, Diagnostic Code 7308 provides that a 
60 percent rating is warranted for a severe disability, 
associated with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. §§ 4.114, Diagnostic Code 
7308.  In this case, the medical evidence does not show that the 
Veteran's duodenal ulcer disability is severe, or that the 
disability is associated with circulatory disturbances after 
meals, significant weight loss and anemia, or hypoglycemic 
symptoms.  Thus, the application of Diagnostic Code 7308 would 
not result in a disability rating higher than the 40 percent 
rating assigned herein, as the Veteran's disability does not more 
clearly approximate the criteria for a 60 percent disability 
rating under this diagnostic code.  

Moreover, the Board finds that the application of any other 
diagnostic code relevant to disabilities of the digestive system 
would not result in a disability rating higher than the 40 
percent assigned herein.  Specifically, Diagnostic Codes 7306 
(marginal gastrojejunal ulcer), 7307 (gastritis, hypertrophic) 
and 7346 (hiatal hernia) are not applicable in this case, as the 
medical evidence does not show, nor does the Veteran claim, that 
he has a gastrojejunal ulcer, gastritis or hiatal hernia 
condition.  It is therefore the judgment of the Board that a 40 
percent disability rating reflects the severity of the Veteran's 
service-connected disability and that elevation to the next 
higher 60 percent rating is not warranted under these diagnostic 
codes. 
 
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, the 
Veteran's symptoms have generally remained constant throughout 
the course of the period on appeal.  As such staged ratings are 
not warranted.

The Board has considered the Veteran's statements as to the 
nature and severity of his duodenal ulcer symptomatology.  The 
Veteran is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.   The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the evidence related to the impact his 
service-connected duodenal ulcer has on his ability to work and 
perform the daily activities of living.  In this respect, the 
rating criteria herein assigned and as already explained above 
are not inadequate.  The applicable schedular criteria provide 
for higher ratings for which the Veteran's symptoms are not shown 
to meet.  Indeed, the May 2009 VA examiner opined that the 
disability had no impact on the Vete.ran's activities of daily 
living.  The Board otherwise notes that there is no showing that 
the Veteran's disability has resulted in marked interference with 
employment, necessitated frequent periods of hospitalization, or 
that his symptoms otherwise have rendered impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 40 percent disability rating, and no higher, is 
warranted for service-connected duodenal ulcer disability, with 
anemia, subject to the laws and regulations governing monetary 
awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


